SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 16, 2009 COPANO ENERGY, L.L.C. (Exact name of registrant as specified in its charter) Delaware 001-32329 51-0411678 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 2727 Allen Parkway, Suite1200 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (713) 621-9547 Not Applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. R. Bruce Northcutt, President and Chief Operating Officer of Copano Energy, L.L.C. (“Copano”), will speak at the Bank of America/Merrill Lynch 2009 Energy Conference to be held November 17-18, 2009 in New York City.Copano’s agenda for its presentation includes discussion of throughput volume outlook, commodity prices and margin sensitivities, capital access and distribution policy and outlook.The presentation will be webcast live on Tuesday, November 17th at 9:45a.m. Eastern Standard Time and is expected to last approximately 40 minutes.The webcast and presentation materials will be accessible via Copano’s website (www.copanoenergy.com) and will be archived for replay shortly thereafter. The presentation materials and a press release announcing Copano’s participation in the conference are furnished with this report as Exhibits 99.1 and 99.2, respectively. Information on the Company’s website is not incorporated by reference in this Form 8-K.The information in this report and the exhibits attached to this report shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference in any registration statement or other filing under the Securities Act of 1933 (the “Securities Act”) or the Exchange Act, unless Copano expressly states that such information is to be considered “filed” under the Exchange Act or incorporates such information by specific reference in a Securities Act or Exchange Act filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description Copano Energy, L.L.C. Presentation Materials for Bank of America/Merrill Lynch 2009 Energy Conference Copano Energy, L.L.C. Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COPANO ENERGY, L.L.C. Date: November 16, 2009 By: /s/ Carl A. Luna Carl A. Luna Senior Vice President and Chief Financial Officer ExhibitIndex ExhibitNo. Description Copano Energy, L.L.C. Presentation Materials for Bank of America/Merrill Lynch 2009 Energy Conference Copano Energy, L.L.C. Press Release
